Citation Nr: 1045896	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1985 to August 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to TDIU.  The Veteran timely appealed that decision.

The Board notes that a claim for TDIU was before the Board in 
March 2006, and at that time the Board denied that claim.  The 
Veteran did not appeal that decision to the Court of Appeals for 
Veterans Claims (Court) within 120 days of the Board's decision.  
Instead, the Veteran submitted a "notice of disagreement" in 
August 2006 and submitted new evidence in support of his claim.  
An October 2006 letter indicated that the Veteran had not 
submitted a timely application for appeal or reconsideration; 
thus, the RO treated the Veteran's August 2006 correspondence as 
a new claim for entitlement to TDIU.  That claim was denied in 
the January 2007 rating decision, the subject of this appeal.

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2010 from Seattle, 
Washington; a transcript of that hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran is currently service-connected 
for a left shoulder disability, a cervical spine disability 
secondary to the left shoulder disability, and a skin rash, all 
of which are rated as 30 percent disabling, for a combined 70 
percent disability evaluation.  Consequently, the Board finds 
that the Veteran has a single disability, for TDIU purposes, 
which is 40 percent or more disabling, and a combined disability 
evaluation of at least 70 percent.  Thus, the Veteran meets the 
criteria necessary for consideration of his TDIU claim on a 
schedular basis.  See 38 C.F.R. § 4.16(a) (2010).

The Veteran submitted a May 2006 letter from his private 
physician, Dr. C.M., M.D., in which she indicates that the 
Veteran is unemployable due to his left shoulder, neck and "back 
area."  Additionally, the Veteran submitted a Social Security 
Administration (SSA) decision which found that the Veteran could 
not obtain and maintain substantially gainful employment due to 
his left shoulder and lumbar spine disabilities.  The Board notes 
that the Veteran's left shoulder and neck disabilities are 
service connected, while the Veteran's lumbar spine is a 
nonservice-connected disability.  Thus, since adjudication of a 
TDIU claim must be made without reference to the Veteran's age or 
nonservice-connected disabilities, the Board finds that a VA 
examination is necessary in this case.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify any other 
treatment that he may have been receiving 
throughout the appeal period, other than 
treatment for which records are already 
currently of record.  VA should attempt to 
obtain any identified records, after 
obtaining the necessary release forms, and 
associating those records with the claims 
file.  If VA is unable to obtain any 
identified records, such should be noted in 
the claims file and the Veteran should be so 
informed so that he may have the opportunity 
to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA general 
medical examination.  The examiner should 
review the claims file in conjunction with 
the examination and indicate that such review 
has occurred.  

The examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
greater probability) that the service-
connected left shoulder, cervical spine and 
skin rash disabilities-alone and without any 
reference to the Veteran's age or nonservice-
connected disabilities-are sufficient to 
preclude substantially gainful employment in 
light of his professional qualifications and 
employment history.  The VA examiner should 
specifically consider whether any of those 
three service-connected disabilities alone, 
or all three combined, precludes employment.

The Board notes that the VA examiner should 
also specifically discuss the Veteran's 
extensive manual labor employment history, 
Dr. C.M.'s October 2002 examination and her 
January 2006 and May 2006 letters, as well as 
the February 2008 SSA decision in his or her 
opinion.

A clear rationale must be made for any 
opinion expressed.  If the examiner opines 
that any of the above cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim of 
entitlement to TDIU.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


